Title: General Orders, 8 April 1783
From: Washington, George
To: 


                        
                            
                             Tuesday April 8th 1783
                            Parole Farrago
                            Countersigns Gusts. Harmony
                        
                        For the day tomorrow Major Porter
                         B. Q. M. 1st Massa. Brigade
                        The Jersey regiment gives the Fatigues. 
                        The Jersey battalion the Guards tomorw.
                        The sixth Massachusetts regt to hold itself in readiness to relieve the Hampshire
                            regiment on the Lines.
                        Captain Simeon Lord (late of the 2d Masachusetts regt) is appointed Assistant Adjutant General and to be
                            respected accordingly—his appointment to have effect from the first day of February last.
                    